Order entered April 7, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00178-CV

    IN RE ATKINS BROS. EQUIPMENT CO., INC. AND RICKEY JOE
                        HOOPER, Relators

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-01224-C

                                     ORDER
                  Before Justices Bridges, Osborne, and Reichek

      Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus, and LIFT our stay of the June 30, 2020 trial setting.




                                            /s/   DAVID L. BRIDGES
                                                  JUSTICE